OPINION — AG — ** PRELIMINARY INFORMATION — COURT FUND ** THE FEES AND MILEAGE OF WITNESSES APPEARING AND TESTIFYING BEFORE EXAMINING AND COMMITTING MAGISTRATES, (JUDGES, MAGISTRATES) ARE NOT PAYABLE FROM THE COURT FUND. SUCH FEES DEPEND FOR PAYMENT UPON AN APPROPRIATING MADE AND INCLUDED IN THE COUNTY BUDGET FOR SUCH PURPOSE. WE ARE (THE AG) UNABLE TO FIND A " EXPERT WITNESS FEES " STATUTE. CITE: 28 O.S. 81 [28-81], 28 O.S. 82 [28-82], 62 O.S. 323 [62-323] (REIMBURSEMENT, WITNESSES) (JAMES P. GARRETT)